9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Willis GIFFORD;  Colleen Gifford, Appellants,v.NATIONAL BANK OF SOUTH DAKOTA, Presho, SD;  First Bank ofSouth Dakota;  Ranchers National Bank; LymanCounty Recorder;  Brost & Brost;  DuaneH. Thomas;  Leon N. Thomas, Appellees.
No. 93-1993.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 3, 1993.Filed:  November 4, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Willis and Colleen Gifford, debtors, appeal from the District Court's order1 closing their Chapter 11 bankruptcy case.  Having carefully reviewed the record, we conclude that an opinion would lack precedential value and that no error of fact or law appears.


2
Accordingly, we affirm the judgment of the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Porter, Senior United States District Judge for the District of South Dakota